Syices, P. J.,
delivered the opinion of the court.
There is an agreed statement of facts in this case, the material parts of which are as follows: The state revenue agent, through a deputy, checked up the accounts of the superintendent of education of Bolivar county, and ascertained that a large number of school warrants had been issued by the clerk of the board of supervisors upon fraudulent pay certificates issued by the superintendent of education; that a number of these warrants had been paid by the county depository, and that a large number were outstanding. Those outstanding aggregating in amount something over eleven thousand dollars. The revenue agent obtained an injunction against the county depository, restraining it from paying these outstanding warrants. Thereafter the holders of these warrants instituted mandamus proceedings against the depository for the purpose of compelling it to pay the warrants. This mandamus suit was defended by the revenue agent, and this court sustained the contention of the revenue agent, and held that, the depository should not pay these warrants. It is the contention of the revenue agent that by this investigation and successful maintenance and defense of these suits he saved the county of Bolivar over eleven thousand dollars, and is entitled to a fee of twenty per cent, upon this amount.
The compensation of the state revenue agent is provided for in section 4748, Code 1906 (section 7066, Hemingway’s Code), and reads as follows:
*146“Neither the state nor any county, municipality, or levee board shall be chargeable with any fees or expenses on account of any investigation or suit made or instituted by the state revenue agent; and he shall not receive any salary; but he shall be entitled to retain, as full compensation for his services and expenses, twenty per centum of all amounts collected and paid over by him,'and of the purchase money of all lands bid in for the state by him and sold by the land commissioner.”
It is the contention of the appellant that this section should be liberally construed and that under the decision of the court in the case of Adams v. Bolivar County. 75 Miss. 184, 21 So. 608, a judgment should be rendered in favor of the appellant. In the Adams Case, supra, the court held that the revenue agent collected from the defaulting sheriff. In this case nothing was collected by the revenue agent. His activities and intervention in the matter may have possibly saved the county from the payment of these illegal warrants, but the fact remains that nothing was collected by the county because of these activities. This section of the Code expressly provides that neither the state, county, municipality, or levee board shall be chargeable with any fees by the revenue agent. The object of this suit is really to charge the county with this fee.
No fee can be collected by the revenue agent, unless there has been some collection by him. Neither can a county be charged a fee by him. In order to sustain the contentions of the appellant in this case, the statute would be violated in both of the above instances.
The circuit court held that the county was not liable, and the judgment is affirmed.

Affirmed.